DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected solubilization in at least 14% acetonitrile at 2-85°C at a pH of less than 3.5 for at least 2 min without traverse in the reply filed on 2 Sept, 2021.

Claims Status
Claims 1-3 and 5-17 are pending.
Claims 1, 3, and 15 have been amended.
Claims 2 and 5-14 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to overlapping ranges is hereby withdrawn due to amendment.

The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

New Objections
Claim Objections
Claim 15 is objected to because of the following informalities:  the claim gives a Markush group with reducing the concentration of said organic solvent listed twice.  Appropriate correction is required.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1, 3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (EP 2813514, cited by applicants) in view of the webpage for Hielscher ultrasonic equipment (https://web.archive.org/web/20131125233138/https://www.hielscher.com/ultrasonic-dissolving-of-solids-in-liquids.htm, available online 2013), with evidentiary support from Oram (https://www.water-.
Qin et al discuss purification of synthetic liraglutide (title).  The crude synthesis product is dissolved in acetonitrile/water solution, then purified by HPLC (paragraph 8).  As evidenced by Oram, water in equilibrium with air has a pH of about 5.2 (1st page, 2nd paragraph), meeting the pH limitations of claim 1.  At least one example discusses dissolving the crude peptide in acetonitrile/water at 30% (V/V), using ultrasound to dissolve, followed by filtration (paragraph 41).  The synthesis method is described very generally, but appears to be standard solid phase synthesis using Fmoc protection (paragraph 19).  No temperature is given, so this is presumed to be room temperature (approximately 20-25°C), which is well within the ranges claimed by applicants.  
The difference between this reference and the instant claims is that the concentration is slightly lower (V/V vs W/W, acetonitrile has a lower density than water) and does not specify the incubation time.
The webpage for Hielscher ultrasound equipment describes dissolving by stirring as inefficient, where ultrasound is more efficient.  This means that ultrasound would be considered an alternative to stirring (which reads on incubation).
While the percentage of acetonitrile is slightly lower than the claims for the given pH, small differences in concentration are not considered a patentable distinction, absent secondary considerations (MPEP 2144.05(II)(A)).  Thus, the combination of references render obvious claims 1 and 3.
The reference discusses purification using HPLC (isolating liraglutide), rendering obvious claim 15.
response to applicant’s arguments
	Applicants argue that they have amended the claims.
Applicant's arguments filed 28 Feb, 2022 have been fully considered but they are not persuasive.

Applicants have not stated how the claim amendments overcome the rejection, nor is it at once obvious from comparing the rejection to the amended claims.

second rejection
s 1, 3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guryanov et al (J. Peptide. Sci. (2016) 22 p471-479) in view of the Anaspec paperwork on peptide solubility (https://www.parkerlab.org/wp-content/uploads/2016/06/PeptidesolubilityguidelinesFinal.pdf, available 2016), Yamamura et al (Drug Develop. Indust. Pharma (2000) 26(1) p1-6), Senderoff et al (J. Pharmacol. Sci. (1998) 87(2) p183-189, cited by applicants), and Shaw et al (Prot. Sci. (2001) 10 p1206-1215).  

	Guryanov et al discuss a synthesis of liraglutide (title).  This is a GLP-1 analog (p471, 1st column, 2nd paragraph), which is useful for treating type II diabetes (p471, 1st column, 1st paragraph).  It was noted that the material has poor aqueous solubility, which hampers its purification and synthesis (p472, 2nd column, 5th paragraph).  The purification of the material by prep  HPLC is discussed (p473, 1st column, 5th paragraph, continues to 2nd column).
	The difference between this reference and the instant claims is that it does not discuss using organic solvents to dissolve the material.
	The Anaspec guide to peptide solubility discusses adjusting the pH to attempt to improve solubility (1st page, 4th paragraph), and, for peptides with poor solubility or a tendency to aggregate, to use DMSO, DMF, or acetonitrile in water to dissolve, followed by dilution with buffer (p1, 6th paragraph and p2, 2nd paragraph).  Note that the reference teaches that acetonitrile, due to its volatility, should be used in concentrations of less than 50% 92nd page, 1st paragraph).  Gentle warming can be used (1st page, 2nd paragraph), but does not specify this is required.  This reference teaches adjusting pH and adding organic solvents to dissolve peptides with poor solubility.
	Yamamura et al discuss analysis of dissolution times by microcalorimetric curves (title).  This allows for determination of disintegration and dissolution times of solid drug formulations (title).  This reference teaches that dissolution is not instant, but is rather a multistep process that takes time.
	Senderoff et al discuss considerations in the synthesis of recombinant GLP-1 (title).  The material is subject to base catalyzed racemization (abstract), leading to a motivation to avoid raising the pH of solutions containing the material.
nd column, 2nd paragraph).  This reference teaches that it is not the increase or decrease of pH from neutral that affects solubility, but rather difference from the isoelectric point.
	Therefore, it would be obvious to manipulate the pH and to add acetonitrile to the liraglutide of Guryanov et al, to increase the solubility for easier synthesis and purification.  As this is a standard method for working with peptides, an artisan in this field would attempt this process with a reasonable expectation of success.
	Furthermore, it would be obvious to use lower pH rather than higher pH, as Senderoff et al suggests that raising the pH will promote the formation of side products, and Shaw et al teaches that lowering the pH below the isoelectric point would also be expected to increase solubility.  As the science of pH and charges is well established, an artisan in this field would attempt this process with a reasonable expectation of success.
The Anaspec web page teaches standard methods for increasing the solubility of poorly soluble peptides, such as liraglutide, including manipulating both the pH and including organic solvents, such as acetonitrile.  Senderoff et al and Shaw et al render obvious lowering the pH, while Yamamura et al teach that it will take time to dissolve the material.  While these references do not discuss the exact parameters of applicant’s elected method, it teaches the general outline for optimizing these parameters.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II). There is a mention in the Anaspec web page of gentle warming, but the temperature is well within the range claimed by applicants.  Thus, the combination of references render obvious claims 1, 3, and 17.
Guryanov et al discuss purification, rendering obvious claim 15.
response to applicant’s arguments
	Applicants argue that they have amended the claims.
Applicant's arguments filed 28 Feb, 2022 have been fully considered but they are not persuasive.

Applicants have not stated how the claim amendments overcome the rejection, nor is it at once obvious from comparing the rejection to the amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 3, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 6,444,788 in view of the Anaspec paperwork on peptide solubility (https://www.parkerlab.org/wp-content/uploads/2016/06/PeptidesolubilityguidelinesFinal.pdf, available . 

Competing claim 1 discusses a solution phase process using GLP-1 peptides, while competing claim 4 specifies that the peptide be selected from a Markush group comprising Arg34Lys26(N-(ϒ-Glu-(N-hexadecanoyl))) (i.e. liraglutide).
The difference between the competing claims and the instant claims is that the competing claims do not discuss dissolution of the peptide.
The Anaspec guide to peptide solubility discusses adjusting the pH to attempt to improve solubility (1st page, 4th paragraph), and, for peptides with poor solubility or a tendency to aggregate, to use DMSO, DMF, or acetonitrile in water to dissolve, followed by dilution with buffer (p1, 6th paragraph and p2, 2nd paragraph).  Note that the reference teaches that acetonitrile, due to its volatility, should be used in concentrations of less than 50% 92nd page, 1st paragraph).  Gentle warming can be used (1st page, 2nd paragraph), but does not specify this is required.  This reference teaches adjusting pH and adding organic solvents to dissolve peptides with poor solubility.
	Yamamura et al discuss analysis of dissolution times by microcalorimetric curves (title).  This allows for determination of disintegration and dissolution times of solid drug formulations (title).  This reference teaches that dissolution is not instant, but is rather a multistep process that takes time.
	Senderoff et al discuss considerations in the synthesis of recombinant GLP-1 (title).  The material is subject to base catalyzed racemization (abstract), leading to a motivation to avoid raising the pH of solutions containing the material. After purification, the material was lyophilized (p183, 2nd column, 2nd paragraph).
	Shaw et al discusses modifying charged residues on a polypeptide to modulate solubility (abstract).  Solubility is least at the isoelectric point, but will increase as pH is raised or lowered beyond that point (p1211, 2nd column, 2nd paragraph).  This reference teaches that it is not the increase or decrease of pH from neutral that affects solubility, but rather difference from the isoelectric point.
	Therefore, it would be obvious to manipulate the pH and to add acetonitrile to the liraglutide of the competing claims, to increase the solubility for easier synthesis and purification.  As this is a standard method for 
	Furthermore, it would be obvious to use lower pH rather than higher pH, as Senderoff et al suggests that raising the pH will promote the formation of side products, and Shaw et al teaches that lowering the pH below the isoelectric point would be expected to increase solubility.  As the science of pH and charges is well established, an artisan in this field would attempt this process with a reasonable expectation of success.
response to applicant’s arguments
	Applicants have stated that they will file a terminal disclaimer once the claims are otherwise in condition for allowance.  However, until the terminal disclaimer is filed (or the rejection overcome some other way), it will remain valid. 

second rejection
Claims 1, 3, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No 8,067,554 in view of the Anaspec paperwork on peptide solubility (https://www.parkerlab.org/wp-content/uploads/2016/06/PeptidesolubilityguidelinesFinal.pdf, available 2016), Yamamura et al (Drug Develop. Indust. Pharma (2000) 26(1) p1-6), Senderoff et al (J. Pharmacol. Sci. (1998) 87(2) p183-189, cited by applicants), and Shaw et al (Prot. Sci. (2001) 10 p1206-1215). 

Competing claim 1 discusses a solution phase process using GLP-1 peptides, while competing claim 6 specifies that the peptide be selected from a Markush group comprising Arg34Lys26(N-(ϒ-Glu-(N-hexadecanoyl))) (i.e. liraglutide).
The difference between the competing claims and the instant claims is that the competing claims do not discuss dissolution of the peptide.
The Anaspec guide to peptide solubility discusses adjusting the pH to attempt to improve solubility (1st page, 4th paragraph), and, for peptides with poor solubility or a tendency to aggregate, to use DMSO, DMF, or acetonitrile in water to dissolve, followed by dilution with buffer (p1, 6th paragraph and p2, 2nd paragraph).  Note that the reference teaches that acetonitrile, due to its volatility, should be used in concentrations of less than 50% nd page, 1st paragraph).  Gentle warming can be used (1st page, 2nd paragraph), but does not specify this is required.  This reference teaches adjusting pH and adding organic solvents to dissolve peptides with poor solubility.
	Yamamura et al discuss analysis of dissolution times by microcalorimetric curves (title).  This allows for determination of disintegration and dissolution times of solid drug formulations (title).  This reference teaches that dissolution is not instant, but is rather a multistep process that takes time.
	Senderoff et al discuss considerations in the synthesis of recombinant GLP-1 (title).  The material is subject to base catalyzed racemization (abstract), leading to a motivation to avoid raising the pH of solutions containing the material.  After purification, the material was lyophilized (p183, 2nd column, 2nd paragraph).
	Shaw et al discusses modifying charged residues on a polypeptide to modulate solubility (abstract).  Solubility is least at the isoelectric point, but will increase as pH is raised or lowered beyond that point (p1211, 2nd column, 2nd paragraph).  This reference teaches that it is not the increase or decrease of pH from neutral that affects solubility, but rather difference from the isoelectric point.
	Therefore, it would be obvious to manipulate the pH and to add acetonitrile to the liraglutide of the competing claims, to increase the solubility for easier synthesis and purification.  As this is a standard method for working with poorly solubile peptides, an artisan in this field would attempt this process with a reasonable expectation of success.
	Furthermore, it would be obvious to use lower pH rather than higher pH, as Senderoff et al suggests that raising the pH will promote the formation of side products, and Shaw et al teaches that lowering the pH below the isoelectric point would be expected to increase solubility.  As the science of pH and charges is well established, an artisan in this field would attempt this process with a reasonable expectation of success.
response to applicant’s arguments
	Applicants have stated that they will file a terminal disclaimer once the claims are otherwise in condition for allowance.  However, until the terminal disclaimer is filed (or the rejection overcome some other way), it will remain valid. 

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that this rejection is necessitated by amendment.

	Claim 1, and claims dependent on it, has been modified to place a number of pH, temperature, and concentration variables together.  However, while many of the parameters and ranges are given in p11-13, this combination of ranges was not found in a quick review of the application as filed.  Thus, this amendment constitutes new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note that this rejection is necessitated by amendment.

	Claim 15 adds an additional step, which is selected from a Markush group comprising “optionally isolating liraglutide.”  It is not clear how the word optionally is used; the literal interpretation of the word would mean that the additional method step is optional – the optional step was selected, and optionally not conducted -- (which will raise issues under 35 USC 112(d)).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658